  Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 1 of 23 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TRAVIS ALLRED, on behalf of himself
 and all others similarly situated,                        Civil Action No. 3:20-cv-527

                            Plaintiff,
                                                           CLASS ACTION COMPLAINT
        vs.                                                FOR DAMAGES

 PEOPLES NATIONAL BANK,                                    JURY TRIAL DEMAND

                            Defendant.


       COMES NOW THE PLAINTIFF, TRAVIS ALLRED (“Allred” or “Plaintiff”), on behalf

of himself and the Class, who states and alleges as follows:

                                         INTRODUCTION

       1.      Plaintiff brings this action on behalf of himself and a Class of all similarly situated

consumers against Defendant PEOPLES NATIONAL BANK (“Defendant”) arising from

Defendant’s routine policy and practice of charging its customers multiple Overdraft or Returned

Item Fees for a single transaction.

       2.      Overdraft fees represent one of the biggest profit centers for banks, stemming from

practices susceptible to high levels of abuse which pose the largest burden on consumers. For

example, investigations undertaken by the Consumer Financial Protection Bureau (“CFPB”)

revealed that some banks intentionally create confusion for their accountholders regarding the

terms of their overdraft policies, intentionally obscure how fees are charged for overdraft and

insufficient funds transactions, and design their accountholder application and onboarding process

to allow the banks to capitalize on this confusion. This confusion allows banks to maximize the

number of overdraft fees they can charge leading directly to increased revenue for the bank. See

Ashlee Kieler, CFPB Says TCF Bank Made Millions From Misleading Overdraft Practices,

                                                 1
    Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 2 of 23 Page ID #2




Consumerist.com (Jan. 19, 2017), https://consumerist.com/2017/01/19/cfpb-says-tcf-bank-made-

millions-from-misleading-overdraft-practices/; Consumer Financial Protection Bureau Orders

Santander Bank to Pay $10 Million Fine for Illegal Overdraft Practices (July 14, 2016),

https://www.consumerfinance.gov/about-us/newsroom/consumer-financial-protection-bureau-

orders-santander-bank-pay-10-million-fine-illegal-overdraft-practices/.

        3.     This increased revenue source, however, creates a disproportionate impact on

consumers living in the lower socio-economic levels of the Country. For example, the Center for

Responsible Lending reported that, “[o]verdraft fees often impose a great burden on those already

living paycheck to paycheck, struggling to make ends meet.” Center for Responsible Lending,

Unfair Market: The State of High-Cost Overdraft Practices in 2017 (August 2018),

https://www.responsiblelending.org/sites/default/files/nodes/files/research-publication/crl-unfair-

market-overdraft-l-aug2018.pdf.

        4.     Historically, overdraft fees represent a substantial revenue generator for financial

institutions. In 2013 alone, a survey by Moebs Services, Inc. found that certain financial

institutions generated $31.9 billion in overdraft revenue. 1 As banks continued their abusive

practices of pushing overdraft products, “the Federal Reserve Board enacted certain regulatory

changes in 2009, including requiring that bank customers must ‘opt in’ to bank overdraft products

that may be triggered by ATM withdrawals or debit card purchases.” 2 These regulations were

specifically designed to protect consumers from abusive and confusing banking practices.

        5.     Undeterred by these new regulations, Banks found new ways to keep the overdraft




1
      See    How    Banks   Sell  Overdraft   (available  at    http://calreinvest.org/wp-
content/uploads/2018/09/Report_How_Banks_Sell_Overdraft_Results_of_Overdraft_Mystery_S
hopping_in_Four_Key_States.pdf).
2
  Id. at Page 1.
                                                 2
  Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 3 of 23 Page ID #3




machine churning: charge multiple overdraft fees for a single item or transaction without a

customer’s consent—all while promising in their account agreements that a single item (or

transaction) would only be subject to a single overdraft fee.

       6.      In this case, Defendant contracted with Plaintiff to charge one Overdraft or

Returned Item Fee for a single “item” or “transaction” that caused their account to become

negative. See Terms and Conditions of Your Account and Fee Schedule (collectively, the “Account

Contract”), attached hereto as Exhibits A and B.

       7.      Notwithstanding these contractual provisions, which limit the number of Overdraft

or Returned Item Fees Defendant may charge, Defendant routinely charged Plaintiff and the Class

multiple Overdraft or Returned Item Fees for a single item or transaction. In doing so, Defendant

breached its contractual promises and violated the covenant of good faith and fair dealing.

       8.      As a direct and proximate cause of Defendant’s policies and practices, Plaintiff and

the Class were injured by Defendant in an amount to be determined at trial. On behalf of himself

and the Class, Plaintiff seeks damages for Defendant’s violations as set forth more fully below.

                                            PARTIES

       9.      Plaintiff is a resident of the City of Norris City, County of White County, Illinois,

and holds a checking account with Defendant. At the time Plaintiff opened his checking account,

he entered into Defendant’s corresponding Account Contract which set forth the terms of his

banking relationship with Defendant. See Exhibits A and B.

       10.     Defendant is engaged in the business of providing banking services to consumers,

including Plaintiff and the Class. Defendant operates branch locations in Illinois and Missouri,

with over $1.2 billion in assets. Upon information and belief, Defendant’s headquarters is located

at 520 South 42nd Street, Mount Vernon, Illinois, 62864.



                                                 3
     Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 4 of 23 Page ID #4




                                  JURISDICTION AND VENUE

         11.    This Court has original jurisdiction of this action under the Class Action Fairness

Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d), this Court has original jurisdiction because the

aggregate claims of the members of the putative classes exceed $5 million, exclusive of costs, and

at least one of the members of the proposed classes is a citizen of a different state than Defendant.

         12.    Defendant regularly and systematically conducts business and provides retail

banking services throughout the state of Illinois, including to Plaintiff and members of the Class.

As such, it is subject to the jurisdiction of this Court.

         13.    Venue is likewise proper in this district pursuant to 28 U.S.C. § 1391 because

Defendant is subject to personal jurisdiction in District and regularly conducts business in this

District.

               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

I.       DEFENDANT CHARGES ITS CUSTOMERS OVERDRAFT OR RETURNED
         ITEM FEES IN EXCESS OF THOSE PROVIDED FOR IN THE ACCOUNT
         CONTRACT.

         A.     Defendant’s Account Contract.

         14.    Defendant requires its customers, including Plaintiff and the Class, to agree to its

Account Contract at or around the time an account is opened. See Exhibit A.

         15.    Like other banks, Defendant’s Account Contract allows it to assess an Overdraft or

Returned Item Fee when a withdrawal is attempted against a negative balance.

         16.    Defendant’s Account Contract provides, under the “Withdrawals” section: “Unless

clearly indicated otherwise on the account records, any of you [accountholders], acting alone, who

signs to open the account or has authority to make withdrawals may withdraw or transfer all or

any part of the account balance at any time.” See Exhibit A at 2. The plain language of the Account



                                                   4
  Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 5 of 23 Page ID #5




Contract limits who may actually authorize a “withdrawal”—in the case, the accountholder.

Specifically, the Account Contract does not give any other individual or entity the “authority to

make withdrawals” from an accountholder’s account or the authority to “transfer all or any part of

the account balance at any time.” See id. Notwithstanding this plain language, Defendant

systematically attempted multiple withdrawals that were not “authorized” by Plaintiff or the Class.

In doing so, Defendant unlawfully profited off these contractual violations by charging Plaintiff

and the Class multiple Overdraft or Returned Item Fees for the same item or transaction when

attempted against a negative balance.

       17.     Defendant’s Account Contract provides Defendant “may, at our discretion, honor

withdrawal requests that overdraw your account” and charge a fee for overdrafts. See Exhibit at 3.

Likewise, Defendant’s Fee Schedule states that “Overdraft or Nonsufficient Funds (NSF)” fees are

limited to “$33.00 per item.” See Exhibit B at 1. (emphasis supplied). In other words, Defendant’s

Account Contract specifically and ubiquitously sets forth the term “item” in the singular, and

nothing implies, let alone states, that “item” is meant to denote the plural. In short, nothing in the

Account Contract entitles Defendant to charge multiple Overdraft or Returned Item Fees stemming

from a single item or transaction.

       18.     Despite the Account Contract’s plain language, Defendant adopted a uniform

policy and practice of charging its customers, including Plaintiff and the Class, more than one

Overdraft or Returned Item Fee for the same item or transaction when reprocessed or “retried”

against a negative balance.

       19.     Defendant’s Account Contract never disclosed Defendant’s policy and practice of

charging more than one Overdraft or Returned Item Fee for the same item or transaction.




                                                  5
  Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 6 of 23 Page ID #6




       B.      Defendant Charges Unauthorized Overdraft or Returned Item Fees for
               Unauthorized Purchases.

       20.     By its plain terms, Defendant’s Account Contract means it may only allow an

authorized individual to initiate a withdrawal from the account. See Exhibit A at 3.

       21.     Despite the plain language of Defendant’s Account Contract, Defendant adopted a

uniform policy and practice of allowing unauthorized withdrawals to the accounts of Plaintiff and

the Class, resulting in more than one Overdraft or Returned Item Fee for the same item or

transaction not initiated by the accountholder.

       22.     Specifically, Defendant charges an Overdraft or Returned Item Fee when its

accountholders first authorize an item or transaction against a negative balance, and then an

additional Overdraft or Returned Item Fee when the same item or transaction is reprocessed or

“retried” without the accountholder’s authorization against a negative balance. Because these

“retry” payments were not initiated by the accountholder, they should not have been retried a

second (or third) time. Further, because these “retry” payment stem from the same item or

transaction already attempted, they should not have been subject to an additional Overdraft or

Returned Item Fee.

       23.     Defendant breached its contract when it charged Overdraft or Returned Item Fees

for “retried” payments stemming from a single transaction which were not authorized or initiated

by the accountholder—thus charging more than one Overdraft or Returned Item Fee for a single

item or transaction since Defendant’s Account Contract indicates that an accountholder will only

be charged one Overdraft or Returned Item Fee “per item” or transaction in which the

accountholder authorizes payment which exceeds the available balance in the accountholder’s

account. See Exhibits A at 3; B at 1.




                                                  6
  Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 7 of 23 Page ID #7




       24.       Defendant’s Account Contract never disclosed Defendant’s policy and practice of

allowing persons or entities other than the accountholder to authorize withdrawals, and

Defendant’s Account Contract never disclosed Defendant’s policy and practice of charging more

than one Overdraft or Returned Item Fee for the same item or transaction not initiated by the

accountholder.

       C.        Plaintiff’s Agreement with Defendant.

       25.       On May 27, 2016, Plaintiff and Defendant entered into an agreement for Plaintiff

to bank with Defendant, and Plaintiff opened a checking account with Defendant under the terms

set forth in Defendant’s Account Contract. See Exhibit A.

       26.       Defendant’s Fee Schedule provided that Defendant could only collect one

Overdraft or Returned Item Fee “per item” or transaction. See Exhibit B at 1. As such, nothing in

the Fee Schedule allows Defendant to charge Plaintiff multiple Overdraft or Returned Item Fees

for the same item or transaction initiated by Plaintiff.

       27.       Defendant’s Account Contract provided that only an accountholder “has authority

to make withdrawals” or “may withdraw or transfer all or any part of the account balance at any

time.” See Exhibit A at 1. As such, nothing in the Account Contract allows any persons or entities

other than the accountholder to initiate withdrawals from the accountholder’s account. See id.

       28.       Upon information and belief, Defendant entered into the same or substantially

similar contract with hundreds, if not thousands, of its other banking customers.

       D.        Plaintiff’s Purchase Attempt, Subsequent Unauthorized Retried Payments, and
                 Defendant’s Unauthorized Overdraft and Returned Item Fees.

       29.       On December 2, 2019, Plaintiff wrote a check at “HUCKS” in the amount of $14.44

without having sufficient funds to pay for the purchase. See Exhibit C at 2. Defendant refused to

pay the “item” due to insufficient funds and charged Plaintiff a $33.00 Returned Item Fee. See id.

                                                  7
  Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 8 of 23 Page ID #8




        30.     Seven days later, on December 9, 2019, the same $14.44 check that Defendant

refused to pay a week earlier was retried without Plaintiff’s authorization. See id. Defendant again

rejected the payment due to insufficient funds and charged Plaintiff a second $33.00 Returned Item

Fee. See id.

        31.     Plaintiff only wrote one check for $14.44, yet he was charge two $33.00 Returned

Items Fees for that single check. And, while Plaintiff recognizes he owed Defendant a single

Overdraft or Returned Item Fee from that item only, Plaintiff did not authorize the subsequent

“RETRY PYMT” on December 9, 2019; thus, Defendant breached its contract with Plaintiff by

charging an additional Returned Item Fee on a “RETRY” payment Plaintiff never authorized,

contrary to Defendant’s Account Contract.

        E.      The Imposition of Multiple Overdraft or Returned Item Fees for a Single Item or
                Transaction, including those not Made by or Authorized by an Accountholder,
                Violates Defendant’s Account Contract.

        32.     Defendant’s Account Contract does not indicate that it intends to charge multiple

Overdraft or Returned Item Fees for a single item or transaction.

        33.     As alleged herein, Plaintiff only took a single action to make a single payment;

Plaintiff may therefore only be charged a single fee, yet was charged multiple Overdraft or

Returned Item Fees for a single item or transaction. See Exhibit C.

       34.      Furthermore, Defendant’s Account Contract expressly states that: “Unless clearly

indicated otherwise on the account records, any of you [accountholders], acting alone, who signs

to open the account or has authority to make withdrawals may withdraw or transfer all or any part

of the account balance at any time.” See Exhibit A at 3.

       35.      Defendant’s Account Contract does not give power to any other person or entity to

initiate withdrawals.



                                                 8
   Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 9 of 23 Page ID #9




         36.    Despite the plain language in Defendant’s Account Contract, Defendant: (1)

allowed a person or entity who is not an “accountholder” of Plaintiff’s account to initiate a

withdrawal attempt from Plaintiff’s account, despite not being authorized to do so; and (2) charged

Plaintiff two Returned Item Fees for the unauthorized withdrawals made against a negative balance.

         37.    Defendant provided no such disclosure that other persons or entities were entitled

to repeatedly request that funds be withdrawn from Plaintiff’s account and that those requests could

trigger additional Overdraft or Returned Item Fees. In contracting with Plaintiff and the Class,

Defendant promised that only accountholders could authorize withdrawals, but broke that promise

by allowing persons or entities—other than accountholders—to repeatedly initiate withdrawal

requests from Plaintiff’s account. By honoring these withdrawal requests, and imposing Overdraft

or Returned Item Fees when presented against a negative balance, Defendant breached its contract

with Plaintiff and the Class.

         38.    Furthermore, the plain language of Defendant’s Account Contract states that a

single item or transaction is capable—at most—of incurring a single Overdraft or Returned Item

Fee since it is still the same item or transaction Defendant is attempting to debit from the account.

         39.    The Account Contract’s plain language is supported by the Oxford English

Dictionary, which defines “transaction” as “[a]n instance of buying or selling something.”

Transaction, Lexico.com, https://www.lexico.com/definition/transaction (last visited May 14,

2020).

         40.    Banks like Defendant that employ this abusive “multiple fee” practice know how

to plainly and clearly disclose it. Indeed, other banks and credit unions that engage in this abusive

practice disclose it expressly to their accountholders—something Defendant here never did.




                                                  9
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 10 of 23 Page ID #10




        41.     The following are some examples from other banks and credit unions that make

clear what Defendant was contractually required to do, if it was going to engage in charging

multiple Overdraft or Returned Item Fees for the same item or transaction:

        42.     First Hawaiian Bank engages in the same abusive practices as Defendant, but

discloses it in its online banking agreement, in all capital letters, as follows:

        YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT A
        RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY BE
        CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
        RESUBMISSION.

Terms     and    Conditions     of    FHB     Online     Services,    First   Hawaiian    Bank    40,

https://www.fhb.com/en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FH

B_Online_Services_RXP1.pdf (last visited May 14, 2020) (emphasis supplied).

        43.     Central Pacific Bank contracts unambiguously:

        Items and transactions (such as, for example, checks and electronic
        transactions/payments) returned unpaid due to insufficient/non- sufficient (‘NSF’)
        funds in your account, may be resubmitted one or more times for payment, and
        a $32 fee will be imposed on you each time an item and transaction resubmitted
        for payment is returned due to insufficient/nonsufficient funds.

See     https://www.cpb.bank/media/1618/fee-001-rev-10-24-2019-misc-fee-schedule.pdf             (last

visited May 14, 2020) (emphasis supplied).

        44.     Community Bank, N.A. unambiguously contracts:

        You may be charged more than one Overdraft or NSF Fee if a merchant submits a
        single transaction multiple times after it has been rejected or returned.

See      https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure-

FINAL-1.14.2020.pdf (last visited May 14, 2020) (emphasis supplied).

        45.     Delta Community Credit Union contracts as follows:

        The Credit Union reserves the right to charge you an overdraft/insufficient funds
        fee if you write a check or initiate an electronic transaction that, if posted, would
        overdraw your Checking Account. Note that you may be charged an NSF fee

                                                  10
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 11 of 23 Page ID #11




       each time a check or ACH is presented to us, even if it was previously
       submitted and rejected.

See https://www.deltacommunitycu.com/home/forms/member-savings-services-disclosures-and-

agreements.aspx (last visited May 14, 2020) (emphasis supplied).

       46.     Regions Bank contracts unambiguously states:

       If an item is presented for payment on your account at a time when there is an
       insufficient balance of available funds in your account to pay the item in full, you
       agree to pay us our charge for items drawn against insufficient or unavailable funds,
       whether or not we pay the item. If any item is presented again after having
       previously been returned unpaid by us, you agree to pay this charge for each
       time the item is presented for payment and the balance of available funds in
       your account is insufficient to pay the item.

See https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf (last visited

May 14, 2020) (emphasis supplied).

       47.     In fact, Courts throughout the Country routinely conclude that banks using

contracts with nearly identical to that utilized by Defendant here breach their contracts when they

charge multiple overdraft or insufficient fund fees stemming from one transaction. See, e.g.,

Roberts v. Capital One, N.A., 719 Fed. Appx. 33 (2d Cir. 2017); Morris v. Bank of America, N.A.,

No. 3:18-cv-00157, 2009 WL 1421166 (W.D.N.C. Mar. 29, 2019); Tisdale v. Wilson Bank and

Trust, No. 19-400-BC (Davidson Co. Tenn. Chancery Court Oct. 17, 2019); Tannehill v. Simmons

Bank, No. 3:19-cv-140-DPM (E.D. Ark. Oct. 21, 2019); Perks, et al. v. TD Bank, N.A., No. 18-

CV-11176 (S.D.N.Y. Mar. 17, 2020); Ingram v. Teachers Credit Union, No. 49D01-1908-PL-

035431 (Ind. Comm. Ct. Feb. 18, 2020); Noe v. City Nat’l Bank of W. Va., No. 3:19-cv-0690 (S.D.

W. Va. Feb. 19, 2020); Almon, et al. v. Independence Bank, No. 19-Cl-00817 (McCracken Co.

Ky. Cir. Ct. Mar. 18, 2020).

       48.     At no time did Defendant provide any disclosure to Plaintiff and the Class to reflect

that it intended to charge multiple Overdraft or Returned Item Fees stemming from the same item



                                                11
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 12 of 23 Page ID #12




or transaction. In agreeing to charge Plaintiff and the Class one set of fees, and instead charging

Plaintiff and the Class multiple fees for a single item or transaction, Defendant breached its

contract with Plaintiff and the Class.

       F.      The Abusive Practices Alleged Herein Beaches Defendant’s Duty of Good Faith
               and Fair Dealing.

       49.     A party to a contract, who possesses unilateral discretion over the implementation

of a term in a contract is required to act in good faith when it acts to implement that term. In such

circumstances, the party with the discretionary power is required to exercise that power and

discretion in good faith and may not do anything that will have the effect of destroying or injuring

the rights of the other party to receive the fruits of the contract. As a result, Defendant was

prohibited from exercising its discretion to enrich itself and gouge its customers. Indeed,

Defendant had, and has, a duty to honor transaction requests in a way that is fair to its

accountholders and is prohibited from exercising its discretion to gouge them with fees never

disclosed or contemplated by its Account Contract.

       50.     Here, Defendant provided itself numerous discretionary powers directly affecting

its accountholders; namely, the power to impose Overdraft or Returned Item Fees stemming from

a single item or transaction attempted against a negative balance. Contrary to the contract,

however, Defendant—in its sole discretion, and in violation of its contract with Plaintiff and the

Class—decided it would charge Plaintiff and the Class a second (or third) Overdraft or Returned

Item Fee stemming from the same item or transaction, and would allow individuals other than the

accountholders to initiate withdrawals from Plaintiff’s account. At all times relevant hereto,

Defendant did not exercise its discretion in good faith, opting instead to use the multiple retry

attempts in its own favor thereby prejudicing Plaintiff and the Class. Specifically, Defendant

charged more than one Overdraft or Returned Item Fee for the same item or transaction solely for

                                                 12
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 13 of 23 Page ID #13




Defendant’s benefit. In short, Defendant abused the power it has over its customers and their bank

accounts by charging multiple Overdraft or Returned Item Fees for the same item or transaction.

In doing so, Defendant breached the implied covenant of good faith and fair dealing inherent in

each and every contract that required it to act with good faith towards Plaintiff and the Class.

         51.    The decision to charge Plaintiff and the Class Overdraft or Returned Item Fees is

solely reserved for Defendant. Specifically, it was Defendant, and not Plaintiff or the Class, that

held the power to charge Overdraft or Returned Item Fees.

         52.    Utilizing this power, Defendant exercised its discretion in its own favor—and to

the prejudice of Plaintiff and the Class—by charging Plaintiff and the Class multiple Overdraft or

Returned Item Fees every time the same “item” or “transaction” was resubmitted to the bank for

payment against a negative balance, including those instances where a person or entity not

authorized as an accountholder attempted to initiate a withdrawal from Plaintiff’s account.

Defendant’s decision to unilaterally enforce this policy and practice directly lead to Plaintiff and

the Class being charged multiple Overdraft or Returned Item Fees stemming from the same item

or transaction. As a direct and proximate result, Defendant breached the implied covenant of good

faith and fair dealing.

                               CLASS ACTION ALLEGATIONS

        53.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 on behalf of a Class of

individuals defined as:

        All persons who, within the applicable statute of limitations period, were charged
        by Peoples National Bank for multiple Overdraft or Returned Item Fees from a
        single item or transaction.




                                                 13
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 14 of 23 Page ID #14




        54.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

or to add subclasses if necessary, before this Court determines whether class certification is

appropriate.

        55.     Excluded from the Class is: (1) any entity in which Defendant has a controlling

interest; (2) officers or directors of Defendant; (3) this Court and any of its employees assigned to

work on the case; and (4) all employees of the law firms representing Plaintiff and the Class

members.

        A.      The Rule 23 Class.

        56.     This action is brought and may be properly maintained on behalf of each member

of the Class pursuant to Fed. R. Civ. P. 23.

        57.     Numerosity of the Class: The members of the Class are so numerous that a joinder

of all members would be impracticable. While the exact number of Class members is presently

unknown to Plaintiff, and can only be determined through appropriate discovery, Plaintiff believes

that the Class is likely to include thousands of members based on the fact that Defendant has over

$1.2 billion in assets.

        58.     Defendant has a database, or other documentation, of its customers’ transactions

and account enrollment documents. These databases or documents can be analyzed by an expert

to ascertain which of Defendant’s customers have been harmed by its practices and thus qualify as

Class members. Further, the Class definitions identify unnamed Plaintiffs by describing a set of

common characteristics sufficient to allow a member of that group to identify himself or herself

as having a right to recover damages from Defendant. Other than by direct notice by mail or email,

alternatively proper and sufficient notice of this action may be provided to the Class through notice

published in newspapers or other publications.



                                                 14
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 15 of 23 Page ID #15




       59.       Commonality: This action involves common questions of law and fact. The

questions of law and fact common to both Plaintiff and the Class include, but are not limited to,

the following:

                 a.     Whether Defendant violated its contractual relationship with Plaintiff and
                        the Class by charging multiple Overdraft or Returned Item Fees for a single
                        item or transaction;

                 b.     Whether Defendant violated its contractual relationship with Plaintiff and
                        the Class by charging multiple Overdraft or Returned Item Fees for a single
                        item or transaction not initiated by an authorized accountholder;

                 c.     Whether Defendant breached its covenant of good faith and fair dealing
                        with Plaintiff and the Class by charging multiple Overdraft or Returned Item
                        Fees for a single item or transaction;

                 d.     Whether Defendant breached its covenant of good faith and fair dealing
                        with Plaintiff and the Class by charging multiple Overdraft or Returned Item
                        Fees for a single item or transaction not initiated by an authorized
                        accountholder;

                 e.     Whether the Account Contract’s plain language limited the number of times
                        Defendant could charge Plaintiff and the Class Overdraft or Returned Item
                        Fees stemming from the same item or transaction.

                 f.     If the Account Contract’s terms and conditions were not plain, whether they
                        we so ambiguous that Plaintiff’s and the Class’ reasonable interpretation of
                        the Account Contract should be interpreted to limit the number of times it
                        could charge Plaintiff and the Class Overdraft or Returned Item Fees;

                 g.     The proper method or methods to determine and measure Plaintiff’s and the
                        Class’ damages; and

                 h.     The declaratory or injunction relief to which Plaintiff and the Class are
                        entitled to.

       60.       Typicality: Plaintiff’s claims are typical of the Class. The evidence and the legal

theories regarding Defendant’s alleged wrongful conduct committed against Plaintiff and the Class

are substantially the same because all of the relevant agreements between Defendant and its

accountholders were identical as to all relevant terms, and also because the challenged practices


                                                 15
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 16 of 23 Page ID #16




of charging customers multiple Overdraft or Returned Item Fees for a single item or transaction

are uniform for Plaintiff and the Class. Accordingly, in pursuing his own self-interest in litigating

his claims, Plaintiff will also serve the interests of the Class.

        61.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class.

Plaintiff retained competent counsel experienced in class action litigation to ensure such

protection. There are no material conflicts between the claims of the representative Plaintiff and

the Class that would make class certification inappropriate. Additionally, Plaintiff’s Counsel are

competent to advance the interests of the Class having been designated as Lead Counsel in dozens,

if not hundreds, of Class cases. Plaintiff and his Counsel intend to prosecute this action vigorously.

        62.     Predominance and Superiority: The matter is properly maintained as a class action

under Fed. R. Civ. P. 23 because the common questions of law and fact identified herein, and to

be identified through discovery, predominate over questions that may affect only individual Class

members. Further, a class action is superior to all other available methods for the fair and efficient

adjudication of this matter because the injuries suffered by the individual Class members are

relatively small. As such, the expense and burden of individual litigation would make it virtually

impossible for Plaintiff and the Class to individually seek redress for Defendant’s wrongful

conduct. Even if any individual person or group(s) of Class members could afford individual

litigation, it would be unduly burdensome to the courts in which the individual litigation would

proceed. The class action device is preferable to individual litigation because it provides the

benefits of unitary adjudication, economies of scale, and comprehensive adjudication by a single

court. In contrast, the prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications with respect to individual Class members that would

establish incompatible standards of conduct for the party (or parties) opposing the Class and would



                                                   16
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 17 of 23 Page ID #17




lead to repetitious trials of the numerous common questions of law and fact. Plaintiff knows of no

difficulty that will be encountered in the management of this litigation that would preclude its

maintenance as a class action. As a result, a class action is superior to other available methods for

the fair and efficient adjudication of this action. Absent a class action, Plaintiff and the Class will

continue to suffer losses, thereby allowing Defendant’s violations of law to proceed without

remedy and allowing Defendant to retain the proceeds of their ill-gotten gains.

       63.     Plaintiff anticipates the issuance of notice setting forth the subject and nature of the

instant action to the proposed Class. Upon information and belief, Defendant’s own business

records or electronic media can be utilized for the notice process. To the extent any further notices

may be required, Plaintiff anticipates the use of additional media or mailings.

       B.      The Fed. R. Civ. P. 23(b) Injunctive Relief Class.

       64.     Plaintiff restates and adopts the allegation set forth above with the sole exception

of amending the class definition as follows:

       All current Accountholders of Peoples National Bank subject to multiple Overdraft
       or Returned Item Fees from a single item or transaction.

       65.     As noted above, in implementing its contract with its customers, Defendant charges

multiple Overdraft or Returned Item Fees any time a single item or transaction is retried against a

negative balance. This conduct not only violates the Account Contract’s express terms and

conditions, but also Illinois law.

       66.     There is no reason to believe Defendant intends to alter its conduct so as to comply

with the Account Contract’s express terms and conditions or Illinois Law. As a result, each

member of the Injunctive Relief Class—as an accountholder with Defendant—continues to be

exposed to Defendant’s wrongful conduct. Plaintiff and the Injunctive Relief Class seeks to enjoin




                                                  17
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 18 of 23 Page ID #18




Defendant from perpetuating the wrongful conduct alleged herein while continuing to collect fees

which Defendant is not entitled at the expense of Plaintiff and the Injunctive Relief Class.

        67.     Because Defendant continues to act in an unlawful manner generally applicable to

Plaintiff and the Injunctive Relief Class (namely, the ongoing breach of contract and violation of

Illinois law), final injunctive relief is appropriate with respect to Injunctive Relief Class as a whole.

                                       CAUSES OF ACTION

                                      COUNT I
                 BREACH OF CONTRACT, INCLUDING BREACH OF THE
                   COVENANT OF GOOD FAITH AND FAIR DEALING
                         (On Behalf of Plaintiff and the Class)

        68.     Plaintiff realleges and incorporates by reference each of the foregoing paragraphs

as if fully set forth herein.

        69.     Plaintiff and Defendant contracted for checking account services, as embodied in

Defendant’s Account Contract. See generally Exhibits A and B.

        70.     Defendant’s contract with Plaintiff and the Class specified Defendant could charge

one Overdraft or Returned Item Fee “per item.” See Exhibit B at 1.

        71.     In actuality, Defendant charged Plaintiff and the Class multiple Overdraft or

Returned Item Fees for the same item or transaction and allowed persons or entities other than

accountholders to initiate withdrawals from the accountholder’s accounts.

        72.     Defendant breached its contract with Plaintiff and the Class through its policies and

practices as alleged herein.

        73.     Plaintiff and members of the Class sustained monetary damages as a result of each

of Defendant’s breaches in an amount to be determined at trial.




                                                   18
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 19 of 23 Page ID #19




       74.     Plaintiff and the Class seek monetary damages in the amount of fees paid by

Plaintiff and the Class to Defendant in excess of those provided by the Account Contract in an

amount to be determined at trial.

       75.     Additionally, Illinois mandates that an implied covenant of good faith and fair

dealing governs every contract. The covenant of good faith and fair dealing constrains Defendant’s

discretion to abuse self-granted contractual powers. This good faith requirement extends to the

manner in which a party employs discretion conferred by a contract.

       76.     Defendant exercises its discretion in its own favor—and to the prejudice of Plaintiff

and its other accountholders—when it defines “item” in a way that directly leads to multiple

Overdraft or Returned Item Fees on a single item or transaction. Further, Defendant abuses the

power it has over its accountholders and acts contrary to their reasonable expectations under the

Account Contract by using its discretion to repeatedly “honor” withdrawal requests for the same

item or transaction while charging multiple Overdraft or Returned Item Fees to do. This is a breach

of Defendant’s implied covenant good faith and fair dealing.

       77.     Good faith and fair dealing, in connection with executing contracts and discharging

performance and other duties according to their terms, means preserving the spirit—not merely

the letter—of the bargain. Put differently, the parties to a contract are mutually obligated to comply

with the substance of their contract in addition to its form. Evading the spirit of the bargain and

abusing the power to specify terms constitute examples of bad faith in the performance of

contracts. This is particularly true where one party (here, Defendant) maintains sole discretion over

the decision to implement a particular term or condition of the contract—in this case the decision

to charge multiple Overdraft or Returned Item Fees for a single item or transaction.




                                                 19
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 20 of 23 Page ID #20




        78.     Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes the conduct to be justified. A lack of good faith may be overt or may consist

of inaction, and fair dealing may require more than honesty. Other examples of violations of good

faith and fair dealing are willful rendering of imperfect performance, abuse of a power to specify

terms, and interference with or failure to cooperate in the other party’s performance.

        79.     Defendant breached the covenant of good faith and fair dealing through its policies

and practices as explained herein; namely, its unilateral decision to charge Plaintiff and the Class

multiple Overdraft or Returned Item Fees stemming from the same item or transaction, and

allowing persons or entities other than an accountholder to initiate withdrawals from Plaintiff’s

account.

        80.     Each of Defendant’s actions were done in bad faith and were arbitrary and

capricious.

        81.     Plaintiff and the Injunctive Relief Class further seek an injunction prohibiting

Defendant from continuing to collect such fees in violation of the covenant of good faith and fair

dealing, and for other such relief as deemed appropriate by the Court.

        82.     Plaintiff and the Injunctive Relief Class further seek an injunction prohibiting

Defendant from continuing to collect such fees in violation of its contract with Plaintiff and the

Injunctive Relief Class, and for other such relief as deemed appropriate by the Court.

                                            COUNT II

                           ILLINOIS UNIFORM DECEPTIVE TRADE
                             PRACTICES ACT, 815 ILCS 510, et seq.
                              (On Behalf of Plaintiff and the Class)

        83.     Plaintiff realleges and incorporates by reference each of the foregoing paragraphs

as if fully set forth herein.



                                                20
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 21 of 23 Page ID #21




       84.      Plaintiff and Defendant are “person[s]” pursuant to the Illinois Uniform Deceptive

Trade Practices Act (“ILDTP”), 815 ILCS 510, et seq.

       85.      Defendant’s policy and practice of breaching its Account Contract with Plaintiff by

charging multiple Overdraft or Returned Item Fees for the same item or transaction is a violation

of the ILDTP, including, but not limited to:

       (5) represents that goods or services have sponsorship, approval, characteristics,
       ingredients, uses, benefits, or quantities that they do not have or that a person has a
       sponsorship, approval, status, affiliation, or connection that he or she does not have;

       (7) represents that goods or services are of a particular standard, quality, or grade
       or that goods are a particular style or model, if they are of another;

       (9) advertises goods or services with intent not to sell them as advertised; and

       (12) engages in any other conduct which similarly creates a likelihood of confusion
       or misunderstanding

See generally 815 ILCS § 510/2(a).

       86.      To prevail under the ILDTP, “a plaintiff need not prove competition between the

parties or actual confusion or misunderstanding.” See 815 ILCS § 510/2(b).

       87.      As a direct and proximate result of Defendant’s unfair or deceptive acts or practices,

Plaintiff and the Class were damaged in an amount to be determined at trial.

       88.      Defendant’s policy and practice of breaching its Account Contract with Plaintiff by

charging multiple Overdraft or Returned Item Fees for the same item or transaction is a violation

of the ILDTP.

       89.      Defendant’s conduct continues to this day.

       90.      Should Plaintiff prevail in this Action, reasonable attorneys’ fees and costs are to

be awarded pursuant to the ILDTP.




                                                 21
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 22 of 23 Page ID #22




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, demands a jury trial on

all claims so triable and judgment as follows:

       A.      Certifying the proposed Class and appointing the Plaintiff as representative of the
               Class, and appointing counsel for Plaintiff as Lead Counsel for the Class;

       B.      Awarding restitution of all fees at issue paid to Defendant by Plaintiff and the Class
               as a result of the wrongs alleged herein in an amount to be determined at trial;

       C.      Compelling disgorgement of the ill-gotten gains derived by Defendant from its
               misconduct;

       D.      Enjoining Defendant from continuing to collect fees in violation of its contract with
               its accountholders or Illinois Law, and ordering Defendant to clearly disclose its
               intended fee policies;

       E.      Awarding actual or compensatory damages in an amount according to proof;

       F.      Awarding pre- and post-judgment interest at the maximum rate permitted by
               applicable law;

       G.      Reimbursing all costs, expenses, and disbursements accrued by Plaintiff in
               connection with this action, including reasonable attorneys’ fees, costs, and
               expenses pursuant to applicable law and any other basis; and

       H.      Awarding such other relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff, individually and on behalf of the Class, hereby demands a trial by jury on all

issues in this Class Action Complaint that are so triable.

Dated: June 4, 2020                                   Respectfully submitted,

                                              BY:     /s/ Mark D. Prince
                                                      Mark D. Prince
                                                      PRINCE LAW FIRM
                                                      404 N. Monroe Street
                                                      Marion, IL 62959
                                                      Tel: 618-997-2111
                                                      Fax: 618-997-2555
                                                      mdprince@princelawfirm.net

                                                 22
Case 3:20-cv-00527-DWD Document 1 Filed 06/04/20 Page 23 of 23 Page ID #23




                                  BY:    /s/ Timothy J. Becker
                                         Timothy J. Becker (MN Bar No. 0256663)
                                         Jacob Rusch (MN Bar No. 0391892)
                                         Jennell K. Shannon (MN Bar. No. 0398672)
                                         JOHNSON BECKER PLLC
                                         444 Cedar Street, Suite 1800
                                         St. Paul, MN 55101
                                         (612) 436-1804 (phone)
                                         (612) 436-4801 (fax)
                                         tbecker@johnsonbecker.com
                                         jrusch@johnsonbecker.com
                                         jshannon@johnsonbecker.com

                                         Attorneys for Plaintiff




                                    23
